DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On the top of page 7, “predetermined of fluid” should read “predetermined amount of fluid”.
On the top of page 12, “residual solids has predetermined strength” should read ”residual solids have predetermined strength”.
Appropriate correction is required.
Drawings
The drawings are objected to because:
In the heading on the top of page 1, “figure” should read “figures”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
In claims 3 and 7, “conditioning” is being interpreted as, but is not limited to, “a process of solidifying the residual solids such that the residual solids can be easily carried or a process of adjusting the property or state of the solids such that the residual solids has predetermined strength and are not hazardous to the environment” as set forth in the specification.
In claims 3, 7, and 10 “conditioning is being interpreted as, but is not limited to, “a process of solidifying the residual solids such that the residual solids can be easily carried or a process of adjusting the property or state of the solids such that the residual solids has predetermined strength and are not hazardous to the environment”, as set forth in the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1). The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 1, Kim discloses a system for remedying deep-sea mine tailings (water treatment system and a method of purifying sediment deposits having high purification efficiency, par [0001], and sea area, par [0018]), the system comprising: a reaction basin (reaction tank 31, par [0034], figure 4) and extraction of heavy metals from the deep-sea mine tailings (remove heavy metals, par [0032]). Kim also discloses a coagulant supply tank 75 (par [0062], figure 8) and a chemical module 7 (par [0062], figure 8), but does not disclose a solid-liquid ratio and aluminum sulfate.
 However, Park discloses the treatment of sediments from dredging (par [0001-0002]) and aluminum sulfate as a flocculant for colloidal particles in sea water (par [0070-0071]). Park also discloses adjusting the amount of flocculant being added (par [0072]) and it being injected into a reaction tank 24 (par [0073], figure 2). Additionally, Park discloses adjusting the solid-liquid ratio of the mine tailings (the flocculated flocs may be reprocessed, which means they would be added back to the reaction basin and would change the solid-liquid ratio, par [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjusting and injecting of aluminum sulfate of Park into the reaction tank from Kim because, according to Park, it would allow the adjustment of the required flocculant based on measuring the water quality and flow rate of seawater turbidity, acidity, alkalinity, or water temperature (par [0072]) and to also allow the particles and colloidal particles to flocculate and later be reprocessed or recycled (par [0070] and [0072]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1), in further view of HDR Engineering (Water Reuse Technology Demonstration Project), herein after HDR, and in further view of Apec Water (Different Water Filtration Methods Explained), herein after Apec. The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 2, modified Kim discloses the system according to claim 1 and further comprising a filtration apparatus (wastewater treatment module 4, par [0060], figure 4) into which fluid containing the extracted heavy metals is introduced from the reaction basin (sediment passed from advanced treatment module 3 containing reaction tank 31 to wastewater treatment module 4, par [0060], figure 4, removal of heavy metals, par [0032]). Modified Kim also discloses the extracted heavy metals contained in the fluid (heavy metals in water contaminated deposits, par [0035], see Kim) are filtered out by a cylindrical hydrocyclone having a central hole (hydrocyclone 100 supplied by reaction tank 31 with conical body 110, separates water sediment, par [0037], upper body 11 is cylindrical upper portion, figure 11, par [0037-0040], see Kim), from which filtrate is discharged through the central hole (lower discharge pipe 121, par [0035], figure 11, see Kim). However, modified Kim does not disclose an ion exchange membrane that filters out the heavy metals.
 HDR discloses a Densadeg ballast flocculation process for wastewater treatment (page 1). HDR also discloses a filtration system (figure 1, page 1) with lamella settling tubes where small stray floc is removed, (page 1, floc includes particle associated metals on page 23) and wherein the supernatant travels up (page 1, implying central hole). Additionally, HDR discloses dense solids settled down in the clarifier/thickener zone (figure 1, page 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the filtration system of HDR into the system of modified Kim because the filtration system of HDR shows very high metal-removal efficiencies with alum, as recognized by HDR (shown in table 13 on page 22). However, HDR does not disclose that the filters are ion exchange membranes.
Apec discloses anion or cation exchange beads for water purification (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ion exchange beads of Apec into the purification system of modified Kim because dissolved inorganics would be removed effectively, the resin is regenerable, and it is relatively inexpensive, as recognized by Apec (page 2).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1), in view of HDR Engineering (Water Reuse Technology Demonstration Project), in view of Apec Water (Different Water Filtration Methods Explained), and in further view of Platt (EP3138618 A1). The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 3, modified Kim in view of Apec and HDR discloses the system according to claim 2. Modified Kim in view of Apec and HDR discloses a conditioning unit (dewatering module 5, par [0063], figure 1, see Kim) configured to receive the residual solids settled down in the housing, and configured to perform conditioning of the residual solids (water sediment introduced to dewatering device 51 from advanced processing module 3 for low pressure dewatering, par [0063], figures 1 and 6, see Kim). However, modified Kim in view of Apec and HDR does not yet disclose the ion exchange membrane module being removably installed, the conditioning unit being connected to the lower end of the housing, and the housing having an internal space.
However, HDR discloses a Densadeg ballast flocculation process for wastewater treatment (page 1).  Additionally, HDR discloses the filtration apparatus having a housing with an internal space (frame around system in figure 1, page 4) with multiple lamella settling tubes (figure 1, page 4), and a conditioning unit connected to a lower end of the housing (Clarifier/Thickening Zone at bottom end of housing in figure 1, page 4) configured to receive the residual solids settled down in the housing, and configured to perform conditioning of the residual solids (dense solids settle in Clarifier/Thickening Zone, thickens into sludge and is recycled externally, page 4, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conditioning unit of HDR into the system of modified Kim because the conditioning unit recycles solids from the clarifier/thickener to the reactor zone to help enhance flocculation, as recognized by HDR (page 4). However, HDR does not disclose the ion exchange module being removably installed.
However, Platt discloses lamella settlement tanks for the recovery of solids from water (par [0001]). Platt also discloses the lamella assembly being removable (par [0010]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the module being removably installed from Platt into the system of modified Kim because it would allow the module to be removed from the tank for maintenance and cleaning or removal of deposits, as recognized by Platt (par [0010]).
Regarding claim 4, modified Kim in view of Apec, HDR, and Platt discloses the system according to claim 3, wherein the ion exchange membrane module comprises: the multiple ion exchange membranes. However, modified Kim in view of Apec, HDR, and Platt does not yet disclose a frame having multiple installation portions in which the respective ion exchange membranes are installed and each of which has an open upper end, and a collection portion disposed on the installation portions, configured to communicate with the central hole of each of the ion exchange membranes, and configured to collect the treated water discharged from the central hole of each of the ion exchange membranes.
However, HDR discloses a Densadeg ballast flocculation process for wastewater treatment (page 1).  Additionally, HDR discloses a frame with multiple installation portions in which the respective ion exchange membranes are installed and each of which has an upper end (membranes installed on different areas on frame in decanting area, each membrane has upper end towards decanting area, figure 1, page 4), and a collection portion disposed on the installation portions (decanting area from bottom of membranes to top of frame, figure 1, page 4), configured to communicate with the central hole of each of the ion exchange membranes, and configured to collect the treated water discharged from the central hole of each of the ion exchange membranes (supernatant travels up through settling tubes and settled water is collected by a collection trough as effluent, page 4, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the collection portion in communication with the membranes in order to remove small stray floc and collect the water to be discharged into the effluent line, as recognized by HDR (page 4).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1), in view of HDR Engineering (Water Reuse Technology Demonstration Project), in view of Apec Water (Different Water Filtration Methods Explained), in view of Platt (EP3138618 A1), and in further view of Dudley (US 5,989,419) . The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 5, modified Kim in view of Apec, HDR and Platt discloses the system according to claim 4 and that the ion exchange membranes are installed in the respective installation portions. However, modified Kim in view of Apec, HDR, and Platt does not disclose that the ion exchange membrane module is equipped with a washing water ejector that ejects washing water to the ion exchange membranes or that the ion exchange membranes are rotatably installed.
However, Dudley discloses a cartridge-filter cleaning spinner (Col. 3, lines 15-21, figures 1 and 2). Dudley also discloses a washing water ejector (series of water jets 60 and 64, Col. 4, lines 11-23, figures 3 and 4) to a clean a filter cartridge 12 (Col. 2, lines 16-20, figures 1 and 2) that is rotatably installed (spin-axle 66 and bearing 58 allow cartridge to turn in housing, Col. 4, lines 20-23, figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rotating filter and water jets of Dudley into the filters in the system from modified Kim in view of Apec, HDR, and Platt because it would allow for cleaning filters without removing the filters from the housing, as recognized by Dudley (Col. 2, lines 41-43). 
Regarding claim 6, modified Kim in view of Apec, HDR, Platt, and Dudley discloses the system according to claim 5. However, modified Kim in view of Apec, HDR, Platt, and Dudley does not yet disclose wherein wherein oblique protrusions that are inclined in the same direction are provided on an external circumferential surface of each of the ion exchange membranes, to enable the ion exchange membranes to be rotated by a fluid pressure. 
However, Dudley discloses a cartridge-filter cleaning spinner (Col. 3, lines 15-21, figures 1 and 2) and oblique protrusions that are inclined in the same direction are provided on an external circumferential surface of each of the ion exchange membranes (longitudinal outside pleats Col. 5, lines 24-26 and Col. 4, lines 31-36, figures 3-6), to enable the ion exchange membranes to be rotated by a fluid pressure (pressure from spray nozzles 60 and 64 causes the filter cartridge 52 to spin, Col. 4. Lines 24-24-29, figures 3 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions and spray nozzle of Dudley into the system of modified Kim in view of Apec and Dudley because it would allow the filter to be cleaned by distributing the jet spray evenly around the cartridge filter, as recognized by Dudley (Col. 4, lines 24-29).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1), in view of HDR Engineering (Water Reuse Technology Demonstration Project), in view of Apec Water (Different Water Filtration Methods Explained), in view of Platt (EP3138618 A1), and in further view of Kim 2 (KR20100113236 A). The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 7, modified Kim in view of Apec, HDR, and Platt discloses the system according to claim 3 and a housing for the conditioning unit (housing for dewatering module 5, not labelled, par [0063], see Kim). However, modified Kim in view of Apec, HDR, and Platt does not disclose wherein the conditioning unit comprises: a cylinder shape and including an additive injection hole at a first portion, an inflow pipe connected to a lower surface of the housing, and a conditioned solid discharge hole at a second portion; and a screw rotatably installed in the second housing.
However, Kim 2 discloses a sludge separation apparatus in wastewater using coagulation (lines 13-15). Kim 2 also discloses a conditioning unit (filter cylinder 210, line 63, with dewatering unit 200, lines 55-57, figures 1-3), a cylindrical shape (cylindrical body 210, line 66, figure 1), including an injection hole at the first portion (sludge moving in “B” direction through the opening of sludge inlet 211 above screw 220, lines 59-60, figures 1-3), an inflow pipe connected to a lower surface of the housing (pipe above sludge inlet 211 in “B” direction at lower end of cylinder 210, line 60, figure 1), and a conditioned solid discharge hole at a second portion (dewatering discharge holes 213, line 64, figure 1); and a screw rotatably installed in the second housing (screw 220 with screw shaft 221 rotatably installed inside the cylindrical body 210, lines 65-66, figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the conditioning unit with a cylindrical shape and screw of Kim 2 into the system of modified Kim in view of Apec, HDR, and Platt because it would allow the sludge to be squeezed to separate out moisture, as recognized by Kim 2 (lines 100-101).
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of Park (machine translation of KR101496112 B1), in view of HDR Engineering (Water Reuse Technology Demonstration Project), in view of Apec Water (Different Water Filtration Methods Explained), in view of Platt (EP3138618 A1), in view of Kim 2 (KR20100113236 A), and in further view of Windsor (Backflow Prevention). The combination of Kim in view of Park will be referred to as “modified Kim” in the dependent claims.
Regarding claim 8, modified Kim in view of Apec, HDR, Platt, and Kim 2 discloses the system according to claim 7. Modified Kim in view of Apec, HDR, Platt, and Kim 2 also discloses an opening and closing means 240 (line 79, figure 1, Kim 2), but it is unclear if the door moves downward and it is not on the inflow pipe. 
However, Windsor discloses the purpose of check valves in pipes (page 1-2). Windsor also discloses a pipe with a check valve with a gate or flap that pivots only downward (figure on page 2, pivots downward to the right and stands in an upright position to block backflow). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the check valve from Windsor into the system of modified Kim in view of Apec, HDR, Platt, and Kim 2 because it would prevent backwash, as recognized by Windsor (page 2).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of HDR Engineering (Water Reuse Technology Demonstration Project). The combination of Kim in view of HDR will be referred to as “modified Kim” in the dependent claims.
Regarding claim 9, Kim discloses a method of remedying deep-sea mine tailings (water treatment system and a method of purifying sediment deposits having high purification efficiency, par [0001], and sea area, par [0018]), the method comprising the steps of; extracting heavy metals from the deep-sea mine tailings (remove heavy metals, par [0032], Kim); and filtering out the extracted heavy metals (advanced processing module 3 comprising hydrocyclone 100 to remove heavy metals, par [0032] and [0035], figure 3 and 11). However, Kim does not disclose adjusting a solid-liquid ratio of deep-sea mine tailings by mixing the deep-sea mine tailings with water or adding aluminum sulfate to the adjusted deep-sea mine tailings.
HDR discloses a Densadeg ballast flocculation process for wastewater treatment (page 1). Additionally, HDR discloses adding alum as a coagulant and adjusting the solid-liquid ratio by recycling the sludge produced back into the reactor zone, which includes a mixture of water (page 4 and 7 under Sludge Recirculation, figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adjustment of the solid-liquid ratio and adding alum from HDR into the system of Kim because according to HDR, alum had the highest removal rate (page 2 under Comparison of Coagulants) and recycling of solids from the clarifier to the reactor zone helps enhance flocculation and provides the ballast for particles (page 4).
Regarding claim 10, modified Kim discloses the method of claim 9, further comprising: conditioning remaining solids (sediment introduced to dewatering module 5, par [0063], figure 1, see Kim).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (machine translation of KR101590037 B1), herein after Kim, in view of HDR Engineering (Water Reuse Technology Demonstration Project), and in further view of Apec Water (Different Water Filtration Methods Explained). The combination of Kim in view of HDR will be referred to as “modified Kim” in the dependent claims.
Regarding claim 11, modified Kim discloses the method of claim 9, wherein in the filtering step, the extracted heavy metals contained in the fluid (heavy metals in water contaminated deposits, par [0035], see Kim). However, modified Kim does not disclose that the metals are filtered out by a hollowed ion exchange membrane, and the filtrate is discharged outside through a hole of the hollowed ion exchange membrane.
However, HDR discloses a Densadeg ballast flocculation process for wastewater treatment (page 1). HDR also discloses a filtration system (figure 1, page 1) with lamella settling tubes where small stray floc is removed, (page 1, floc includes particle associated metals on page 23) and wherein the supernatant travels up (page 1, implying central hole) and filtrate is discharged outside through a hole of the hollowed filter (supernatant travels up through settling tubes and settled water is collected by a collection trough as effluent, page 4, figure 1). However, HDR does not disclose that the filters are ion exchange membranes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow filters of HDR into the method of modified Kim because it would allow small floc to be removed and also allow the water to be recovered by a collection trough and discharged, as recognized by HDR (page 4, figure 1).
 Apec discloses anion or cation exchange beads for water purification (page 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ion exchange beads of Apec into the method of modified Kim because dissolved inorganics would be removed effectively, the resin is regenerable, and it is relatively inexpensive, as recognized by Apec (page 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Omotoso (WO2017/143441 A1) discloses treating tailings using coagulation (figures 1a and 1b, par [0005-0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA MARIE BRADY whose telephone number is (571)272-7622. The examiner can normally be reached Monday - Thursday 7:00-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA M BRADY/Examiner, Art Unit 1779   

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779